Citation Nr: 1235238	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  03-02 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD), to include as secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1977 to November 1977, and had subsequent service in the National Guard to April 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which denied service connection for  a psychiatric disability identified in the rating decision as depressive disorder with psychotic features claimed as mental conditions.

The Board remanded the case to the RO in September 2008 for further development.  The Veteran testified in February 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In a July 2011 decision the Board in part, denied service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD), to include as secondary to service connected disability.  In that decision the Board also denied service connection for PTSD.

The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a joint motion of the appellant and Secretary of VA (the parties), for remand to the Board of that part of the July 2011 Board decision denying service connection for a psychiatric disability other than PTSD, to include as secondary to service connected disability.  The Court dismissed the appeal as to the remainder of the issues decided by the Board in the July 2011 decision, including the issue of service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In the January 2012 joint motion of the parties that was granted by the Court, they agreed in finding that a remand to the Board was warranted because VA examinations in February 2008, May 2009 (including a June 2009 addendum), and November 2010-on which the Board relied in its July 2011 decision-were inadequate for rating purposes.  
 
The parties found the reports of these examinations to be inadequate because, even though they addressed whether a psychiatric disorder other than PTSD was caused by or the result of a service-connected disability, they failed to address the alternative question of whether such psychiatric disability was aggravated by a service-connected disability.  The parties agreed that the VA examinations' failure to address aggravation as an etiological foundation for service connection, led to a failure in the July 2011 Board decision analysis to adequately address this as well, or to acknowledge that the VA examinations failed to include an opinion as to aggravation. 

The parties agreed that because the Veteran specifically raised the issue of secondary service connection, so that both causation and aggravation should have been addressed in the July 2011 Board decision, a remand is warranted.  Therefore, as determined in the joint motion granted by the Court, a remand is necessary to afford the Veteran a VA examination and opinion that adequately addresses whether the Veteran's psychiatric disability is secondary to or aggravated by a service-connected disability, to specifically include his service-connected, right ankle disability.  

The record also reflects that the Veteran has been receiving treatment from VA providers including for psychiatric disability, including most recently in February 2011.  Any outstanding VA treatment records dated since February 2011, and any other pertinent treatment records not on file, must be obtained prior to examination and considered in adjudicating this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's psychiatric symptomatology, as well as any symptomatology of his service-connected right ankle disability.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment.  Regardless of the response, the RO should attempt to obtain copies of any VA treatment records regarding these disabilities dated since February 2011.

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any psychiatric disorder, to include since the onset of any service-connected disability. 

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examination to determine the nature, onset, and likely etiology of any acquired psychiatric disorder other than PTSD.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination, noting the medical opinions already of record.  

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms and the examiner should conduct all necessary studies, and all findings should be set forth in the report.

After review of the evidence on file, and examining the Veteran, the examiner should identify any acquired psychiatric disorder other than PTSD.  For any acquired psychiatric disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric disorder was either: caused or aggravated by a service-connected disability, including the right ankle, or is related to or had its onset in service.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report. 

4.  Then readjudicate the appeal, taking into consideration all evidence added to the file since the December 2010 Supplemental Statement of the Case.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

















